February 17, 1966


Mr. Harry B. Kelton                 Opinion No. C-614
Director
Texas National Guard Armory Board   Re:   Whether certain funds
West Austin Station                       appropriated to the
Austin, Texas 78703                       Armory Board can be
                                          legally expended for
                                          constructing a building
                                          addition for the Adjutant
                                          General's Department at
                                          Camp Mabry under the
                                          provisions of Section 6
                                          Paragraph (7) of Article
                                          5767 V.C.S., and related
Dear Mr. Kelton:                          questions.

          We have your letter of recent date requesting our
opinion relative to the above captioned matter, which letter
reads as follows:

          "As indicated by the enclosed certified
     copy of an Armory Board resolution of January
     29, 1966 the Board has made $235,000.00
     available for the construction of a two-story
     building addition for the Adjutant General's
     Department at Camp Mabry, provided the
     expenditure of such funds is approved by the
     Executive Budget 'Office, the Legislative
     Budget Board and the Attorney General of
     Texas.

          “In the event the funds appropriated
     to the Armory Board can be legally expended
     for constructing a building addition on land
     acquired by the Board under the provisions
     of Paragraph (71, Section 6, Article 5767,
     Chapter 690 of the General and Special Laws
     of Texas, 59th Legislature, Regular Session,
     1965, would the Board be required to lease
                         -2982-
                                                   .    *




MI-.Harry B. Kelton, page 2 (C-614)



    such property to the State of Texas or would
    the Board be authorized to transfer such
    property to the State of Texas.,"

          The resolution attached discloses that the funds made
available were derived from the sale of property at Camp Wolters
and Hulen.

          House,Rill No. 410, (Acts 1965, 59th Legislature,
chapter 690, page 1601) amended Chapters 1 and 2,, Title 94,
Revised Civil Statutes of Texas, to read in part as follows:

         "Article 5767.   Texas National Guard Armory
    Board.

                          "Express powers

         "Section 6. The Board possesses but is
    not limited to the following powers:
          II
           . . .

         "(7) To construct buildinqs on anv of
    its real property. whether held in fee simple
    or otherwise, and to furnish and equip the same
    and toehold, manage and maintain all of said
    property and to lease to the State of Texas, in
    the same.manner was hereinafter provided with
    respect.to other property, the buildings, and
    the sites thereon situated, which ,itmay
    construct at Camp Mabrv, Camp Hulen and Camp
    Wolters, and to lease and sublease, convey
    and exchange, . . .'I (Emphasis added).

          Section 7 of Article 5767 provides as follows:

         "Section 7. As and when any of the
    property owned by the Board shall be fully
    paid for, free of all liens, and all debts
    and other obligations incurred in,connection
    with the acquisition or construction of such
    property have been fully paid, the Board may
    donate, transfer, and convey such property,
                        -2983-
      .




Mr. Harry B. Kelton, page'3 (C-614)


    by appropriate instruments of transfer, to
    the state of Texas, and such instruments
    of transfer and conveyance shall be kept
    in the custody of the Adjutant General's
    Department."

          House Bill No. 12 of the 59th Legislature, which is
the Appropriation Bill for the State of Texas for the biennium
September 1, 1965,to August 31, 1967, at page III-18 provides
as follows:

           "There is hereby appropriated~to the Texas
     National Guard ArmOIy  Board all funds which have
     been or may be derived from sales of state-
     owned National Guard Camps and other property
     owned by the Texas National Guard Armory Board
     and of land, improvements, buildings, facilities,
     installations and personal property in connection
     therewith, as authorized by Senate Bill No. 279,
     Acts, 1963, Fifty-eighth Legislature. Such funds
     shall be expended by the Texas National Guard
     Armory Board for the use and benefit of the Texas
     National Guard for one or moresof the following
     purposes: (1) As a participating fund in the
     construction of armories financed in part by the
     United States Government: or (2) AS a construction
     fund to be used by the Armory Board: or (3) As
     a debt servicing fund as provided in Senate Bill
     No. 279, Acts, 1963, Fifty-eighth Legislature,
     Regular session. Provided, however, that all
     such funds as are not actually used for the
     purposes,hereinbefore ~specified shall remain,
     on deposit with the State ,Treasurerto the
     creditof the Texas National Guard Armory Board
     forthe usesand benefit of the Texas National
     Guard, their successors or components, as pro-
     vided in Senate Bill No. 279, Acts of the Fifty-
     eighth Legislature, 1963. There is hereby
     reappropriated to the Texas National Guard
     Armory Board~all,sums refunded to said Board
      from any source when such funds were originally~
     expended for any of~the purposes enumerated
      in Items 1 through 5 above. Such reappropriated
                         -2984-
Mr. Harry B. Kelton, page 4, (C-614)



     funds may be expended for any of the purposes
     enumerated in Items 1 through 5 above."
     (Emphasis added).

          It appears from a reading of House Bill No. 410
that the same recodifies all of the laws pertaining to the Texas
National Guard and Armory Board.

          In view of the provisions of subdivision 7 of Section 6
of Article 5767, Vernon's Civil Statutes, as amended, and the
fact that the Legislature has appropriated funds derived from
sales of National Guard Camps and other property owned by the
Armory Board to be expended "as a construction fund", we are
of the opinion that to make such portion of the Appropriation
Bill effective, itwould include the expenditure of funds for
the construction in question.

          It is therefore our opinion that subject to the approval
of the Executive Budget Office and the Legislative Budget Board
and the Attorney General of the State of Texas, that the funds
available for the construction of a two-story building addition
for the Adjutant General's Department at Camp Mabry can be legally
expended for constructing a building addition on lands acquired
by the Board under Paragraph (7), Section 6, Article 5767, Chapter
690 of the General and Special Laws of Texas, 59th Legislature,
Regular Session, 1965.

          If the building to which the two-story building addition
is attached for the Adjutant General's Department at Camp Mabry
is under lease to the State of Texas, then this addition should
be leased to the State of Texas, under the same terms and con-
ditions as contained in the original lease, as this building would
upon completion become a part of the original building: however,
if this building addition is constructed on property owned by
the Board and such addition becomes a part of a building that is
fully paid'for, free of all liens and all debts and other obli-
gations incurred in connection with the construction, then the
Board may donate, transfer, and convey such property, by appro-
priate instruments of transfer, to the State of Texas, and such
instruments of transfer and conveyance shall be kept in the cus-
tody of the Adjutant General's Department as provided for in
Section 7 of Article 5767, Revised Civil Statutes of Texas.
                        -2985-
Mri Harry B. Kelton, page 5 !(C-614)



                       St&E%RY

         1. Funds appropriated to the Texas Wational
    Guard Armory Board can be legally expended for
    constructing an addition to an existing building
    at Camp Mabry, subject to .&he approval of the
    Executive Budget Office, Legislative Budget Board
    and the Attorney General of the State of Texas,
    under the provisions of Section 6, Paragraph (7),
    Article 5767, Revised Civil Statutes of Texas.

             When such addition has been completed
            2.
    to the existing building at Camp &bry and if
    such original building is under lease to the
    State of Texas, then this building addition
    should be leased to the State under the Same
    terms and conditions as contained in the ori-
    ginal,lease; if such building addition is con-
    structed on property owned by the Armory Board
    and such addition becomes a part of a building
    that is fully paid for, free of all liens, debts
    and other obligations incurred in connection with
    the'constructionj then the Armory Board is autho-
    rized to donate, transfer and convey such pro-
    perty by appropriate instruments of transfer, to
    the State of Texas, as provided for in Section
    7 of Article 5767, Revised Civil titaktes of Texas.

                                 Y&d3   ve*   ttixly,

                                 WAGGONER CARR
                                 Attorney General




JHB:sj:ra


                       -2986-
Mr. Harry B. Kelton, page'6   :(C-614)



APPROVED:
OPINION CCMMITTEE

W. V. Geppert, Chairman
Pat Bailey
Alan Minter
Marvin Sentell
Harry Gee

APPROVED  FOR THE ATTORNEY GENERAL
BY:   T. B. Wright




                          -2987-